[Cite as Randolph v. Terra State Community College, 2013-Ohio-5929.]




                                                      Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us



BENJAMIN RANDOLPH

       Plaintiff

       v.

TERRA STATE COMMUNITY COLLEGE

       Defendant

Case No. 2012-04421

Judge Dale A. Crawford

DECISION

        {¶ 1} This cause comes to be heard on Defendant’s June 3, 2013 Motion for
Summary Judgment. On June 19, 2013, Plaintiff filed a response.
        {¶ 2} Defendant moves for Summary Judgment as to Plaintiff’s claims of age,
sex, and disability discrimination in violation of R.C. 4112.02 and promissory estoppel
regarding an alleged promise of continued employment with Defendant.1 Defendant
argues that Plaintiff cannot establish claims of sex and age discrimination or that he was
“disabled” under R.C. 4112.01(A)(13). Defendant further argues that it had a legitimate
non-discriminatory reason for reorganizing its organizational structure and that the non-
discriminatory reason was not a pretext for discrimination. Finally, Defendant argues
that Plaintiff cannot establish a claim of promissory estoppel based upon an alleged
promise by the President of Defendant, Terra State Community College (Terra), and
that such a claim cannot be brought against Defendant.                    In support of its motion,


        
          In his memorandum contra, Plaintiff “withdraws” his claims for fraudulent inducement and breach
of implied contract.
Case No. 2012-04421                        -2-                                  DECISION

Defendant attached the affidavits of Jerome Webster and Lisa Williams, along with
various exhibits which were attached to the affidavits.
      {¶ 3} Plaintiff argues that genuine issues of material fact exist regarding whether
Defendant’s “reorganization” was a pretext for age, sex, and disability discrimination.
Plaintiff further argues that he can establish a claim of promissory estoppel and that
such a claim may be brought against Defendant. In opposition to Defendant’s Motion
for Summary Judgment, Plaintiff attached his own affidavit, the depositions of Marsha
Bordner, Lisa Williams, and Jerome Webster along with various exhibits.


Summary Judgment Standard
      {¶ 4} Under Civ.R. 56(C), summary judgment is proper “if the pleadings,
depositions, answer to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law.” Thus, in order to determine whether Defendant is entitled
to judgment as a matter of law pursuant to Civ.R. 56(C), the Court must ascertain
whether the evidentiary materials presented by Defendant show that there is no genuine
issue as to any material fact involved in the case. In making this determination it is
necessary to analyze the landmark Ohio Supreme Court decision which addresses the
“standards for granting summary judgment when the moving party asserts that the
nonmoving party has no evidence to establish an essential element of the nonmoving
party’s case.” Dresher v. Burt, 75 Ohio St.3d 280, 285 (1996); see also Saxton v.
Navistar, Inc., 10th Dist. No. 11AP-923, 2013-Ohio-352, ¶ 7.
      {¶ 5} In Dresher, the Ohio Supreme Court held:
      {¶ 6} “[T]he moving party bears the initial responsibility of informing the trial court
of the basis for the motion, and identifying those portions of the record before the trial
court which demonstrate the absence of a genuine issue of fact on a material element
Case No. 2012-04421                            -3-                                 DECISION

of the nonmoving party’s claim. * * * [T]he moving party bears the initial burden of
demonstrating that there are no genuine issues of material fact concerning an essential
element of the opponent’s case. To accomplish this, the movant must be able to point
to evidentiary materials of the type listed in Civ.R. 56(C) that a court is to consider in
rendering summary judgment. * * * The assertion must be backed by some evidence of
the type listed in Civ.R. 56(C) which affirmatively shows that the nonmoving party has
no evidence to support that party’s claims.” Dresher, supra, at 292-293.
          {¶ 7} In interpreting the United States Supreme Court decision in Celotex v.
Catrett, 477 U.S. 317 (1986), the Dresher Court found no express or implied
requirement in Civ.R. 56 that the moving party support its motion with affidavits or other
similar materials negating the opponent’s claim.               Dresher, supra, at 291-292.
Furthermore, the Dresher Court stated that it is not necessary that the nonmoving party
produce evidence in a form that would be admissible at trial in order to avoid summary
judgment. Id. at 289, quoting Celotex, supra. In sum, the Dresher Court held that the
burden on the moving party may be discharged by “showing”–that is, pointing out to the
Court– that there is an absence of evidence to support the nonmoving party’s case. Id.
          {¶ 8} “If the moving party fails to satisfy its initial burden, the motion for summary
judgment most be denied.” Id. at 293. If the moving party has satisfied its initial burden,
the nonmoving party has a reciprocal burden as outlined in Civ.R. 56(E):
          {¶ 9} “When a motion for summary judgment is made and supported as provided
in this rule, an adverse party may not rest upon mere allegations or denials of his
pleadings, but the party’s response, by affidavit or as otherwise provided in this rule,
must set forth specific facts showing that there is a genuine issue for trial. If the party
does not so respond, summary judgment, if appropriate, shall be entered against the
party.”


Factual Background
Case No. 2012-04421                        -4-                                 DECISION

       {¶ 10} Plaintiff began working as the Dean for Business, Engineering, and
Workforce Development for Defendant, in August 2010.              Prior to beginning his
employment with Defendant, Plaintiff was interviewed by Marsha Bordner, President of
Terra. According to Plaintiff, during the interview, Bordner stated that she would not
hire anyone unwilling to remain at Terra for at least three years. Plaintiff assured her
that he would remain at Terra at least until August 2014;
       {¶ 11} After beginning his employment as an academic dean, Plaintiff reported
directly to the Vice-President for Academic Affairs, a position held by Lisa Williams
(f.k.a. Jozwiak).   As a dean, Plaintiff’s duties included identifying budgetary needs,
recruiting staff members, developing class schedules, evaluating instructors, reviewing
curriculum, and formulating and administering college policies and long rang goals;
       {¶ 12} In July 2011, Plaintiff suffered a heart attack, which necessitated the
placement of stents in his arteries and a short leave of absence from work. Shortly after
returning to work in August 2011, Plaintiff states that current President and former Vice-
President for Student and Administrative Affairs, Jerome Webster, made embarrassing
and humiliating comments to him regarding the necessity of being prepared for
meetings during a meeting of the Council for Academic and Student Affairs. However,
Webster did not make any comments regarding Plaintiff’s age, sex, or alleged disability;
       {¶ 13} In the summer of 2011, Terra officials began considering a reorganization
of the academic organizational structure. Webster, avers that in July or August 2011,
Bordner raised the issue of reorganizing Defendant’s administrative structure. Bordner
testified in her deposition that in a small organization, like Terra, when individuals leave
through retirement or resignation, it creates an ideal time to look to restructure the
organization. According to Bordner, the idea of restructuring first surfaced about a year
prior to implementing the actual reorganization. Webster stated that, after the initial idea
was raised, discussions and brainstorming ideas to improve Terra continued on a
weekly basis. Although there was no definitive plan at the early stage, discussions
Case No. 2012-04421                               -5-                                      DECISION

focused on ways to better distribute administrative workloads while encouraging
enrollment growth. Williams testifies that initial reorganization discussions recognized
the growth of the health care field and its impact on Terra;2
        {¶ 14} In September 2011, Plaintiff missed a board meeting as a result of a death
in his family. Plaintiff also missed a building dedication ceremony while representing
Terra at an academic conference. According to Plaintiff, after returning to campus from
the conference, Williams accused Plaintiff of using poor judgment for attending the
conference and not being available on campus. At a subsequent meeting with Bordner
and Williams, Plaintiff was again accused of not being available on campus and missing
meetings. Plaintiff subsequently filed a complaint with Human Resources alleging sex
discrimination and harassment by Williams;3
        {¶ 15} At a Labor Management Committee Meeting in November 2011, Webster
informed the participants about the possibility of academic affairs restructuring as a
result of personnel changes and progression toward online classes;
        {¶ 16} In December 2011 at a cabinet retreat the first agenda item was to finalize
plans for the reorganization. As a part of the reorganization, Terra would eliminate
three dean positions and create four new dean positions with restructured academic
divisions. According to Webster, the new academic structure would focus on the growth
in the health care, entertainment, and hospitality industries in the area as well as
provide opportunities for students to pursue business education related to the music
and arts programs;
        {¶ 17} In February 2012, Bordner announced a reorganization of the academic
side of the college. At a meeting announcing the reorganization to the deans, Plaintiff
was informed that his position, along with two other dean positions, was being

2
 In an affidavit before the Ohio Civil Rights Commission, Williams avers that in the fall of 2011, Terra
began considering reorganization because of the continued growth at Terra.
3
 Plaintiff has not asserted a retaliation claim as a result of the filing of the sex discrimination claim.
Case No. 2012-04421                        -6-                                DECISION

eliminated. The two other dean positions were held by Sue Kajfasz, who had indicated
she wanted to return to faculty status and Nancy Sattler who was retiring in June 2012.
Plaintiff’s duties were to be divided among several newly-created dean positions.
According to Webster, Plaintiff was encouraged to apply for a new dean position at
Terra, but he declined to do so;
      {¶ 18} In March 2012, shortly after learning of the plan, Plaintiff took a medical
leave of absence and did not return to campus. As a result of the reorganization,
Plaintiff’s employment with Defendant ended June 30, 2012, at the end of the school
year. Plaintiff’s duties were divided among three newly-hired deans: Andy Carroll, a 38
year-old male, Michael Shirtz, a 33 year-old male, and Beth Hannam, a 39 year-old
female. The reorganization was implemented for the Fall 2012 semester.


Conclusions of Law
      {¶ 19} Plaintiff claims discrimination on the basis of age, sex, and disability in
violation of R.C. 4112.02(A), as well as promissory estoppel regarding an alleged
promise of continued employment with Defendant.
      {¶ 20} R.C. 4112.02 states: “It shall be unlawful discriminatory practice: (A) For
any employer, because of the race, color, religion, sex, military status, national origin,
disability, age or ancestry of any person, to discharge without just cause, to refuse to
hire, or otherwise to discriminate against that person with respect to hire, tenure, terms,
conditions, or privileges of employment or any matter directly or indirectly related to
employment.”


      A) Discrimination on the basis of Age and Sex
      {¶ 21} Inasmuch as the evidentiary standards applicable to discrimination claims
based upon age and sex are the same, the Court will jointly analyze Plaintiff’s claims.
Disparate treatment discrimination has been described as “the most easily understood
Case No. 2012-04421                         -7-                                  DECISION

type of discrimination. The employer simply treats some people less favorably than
others because of their race, color, religion, sex, or national origin.”       Teamsters v.
United States, 431 U.S. 324, 335-336 (1977) fn. 15. In a disparate treatment case,
liability depends upon whether the protected trait actually motivated the employer’s
decision.   Hazen Paper Co. v. Biggins, 507 U.S. 604, 610 (1993). For example, the
“employer may have relied upon a formal, facially discriminatory policy that required
adverse treatment” of protected employees, or the “employer may have been motivated
by the protected trait on an ad hoc, informal basis.” Id. “Whatever the employer’s
decision making process, a disparate treatment claim cannot succeed unless the
employee’s protected trait actually played a role in that process and had a determinative
influence on the outcome.” Id.
       {¶ 22} Plaintiff has not presented any direct evidence of age or sex discrimination
in this case. Absent direct evidence of discriminatory intent, Ohio Courts resolve such
discrimination claims using the evidentiary framework established by the Supreme
Court of the United States in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
See Canady v. Rekau & Rekau, Inc., 10th Dist. No. 09AP-32, 2009-Ohio-4974, ¶ 22.
“Under the McDonnell Douglas evidentiary framework, a plaintiff bears the initial burden
of establishing a prima facie case of discrimination. In order to do so, plaintiff must
present evidence that: (1) he is a member of a protected class, (2) he suffered an
adverse employment action, (3) he was qualified for the position in question and (4)
either he was replaced by someone outside the protected class or a non-protected
similarly situated person was treated better.” (Internal citations omitted.) Id. at ¶ 23. If a
Plaintiff’s position is terminated as a part of a corporate reorganization or workforce
reduction, the fourth element of the prima facie case is modified such that Plaintiff must
present “additional, direct, circumstantial, or statistical evidence tending to indicate that
the employer singled out the plaintiff for discharge for impermissible reasons.” Barnes v.
Case No. 2012-04421                        -8-                                 DECISION

Gencorp, Inc., 896 F.2d 1457, 1465 (6th Cir.1990); see also Wise v. Ohio State
University, 10th Dist. No. 11AP-383, 2011-Ohio-6566, ¶ 9.
       {¶ 23} Once a Plaintiff establishes a prima facie case, a presumption of age or
sex discrimination is created. The burden of production then shifts to the Defendant-
employer to overcome the presumption of discrimination by articulating a legitimate,
nondiscriminatory reason for its actions. Allen v. Totes/Isotoner Corp., 123 Ohio St.3d
216, 2009-Ohio-4231, ¶ 4. “If the employer articulates a nondiscriminatory reason, then
the employer has successfully rebutted the presumption of discrimination that was
raised by the prima facie case.” Frick v. Potash Corp. of Saskatchewan, Inc., 3rd Dist.
No. 1-09-59, 2010-Ohio-4292, ¶ 20, citing Weiper v. W.A. Hill & Assoc., 104 Ohio
App.3d 250, 263 (1st Dist.1995).
       {¶ 24} As a general rule, this Court will not substitute its judgment for that of the
employer and will not second-guess the business judgment of employers regarding
personnel decisions. Kirsch v. Bowling Green State Univ., 10th Dist. No. 95API11-1476
(May 1996).     Additionally, in a discrimination case, the Court must examine the
employer’s motivation, not a Plaintiff’s perceptions. Wrenn v. Gould, 808 F.2d 493, 502
(6th Cir.1987). Plaintiff is an employee-at-will and can be terminated at anytime for a
non-discriminatory reason. Sutton v. Tomco Machining, 129 Ohio St.3d 153 (2011).
“The cornerstone of this analysis [whether there was discriminatory intent] is whether
the employment action is the result of discrimination–not merely whether the action is
unfair or the justification questionable.” Price v. Matco Tools, 9th Dist. No. 23583, 2007-
Ohio-5116, ¶ 31. “Even if the reasons are foolish or trivial or even baseless” that fact is
not sufficient to justify a finding of discrimination. Hartley v. Wilson Bell Inc., 124 F.3d
887, 890 (7th Cir.1997). Whether a personnel decision was correct is not the issue
before this Court. The Court is asked to determine whether age or sex were factors in
the decision to terminate Plaintiff’s employment.
Case No. 2012-04421                       -9-                                  DECISION

      {¶ 25} Plaintiff, who was 63 years old at the time of termination, has established a
prima facie case of both age and sex discrimination.           Plaintiff is a member of a
protected class; he suffered an adverse employment action; he was qualified for the
position; and his position was eliminated as a part of the reorganization with his duties
divided among three newly-created dean positions. All three newly-hired deans were
under the age of 40 and one dean was female. Additionally, there is no dispute that
Defendant’s reorganization resulted in the termination of Plaintiff’s employment with
Defendant.
      {¶ 26} Defendant    has   presented   evidence    that    it   had   legitimate   non-
discriminatory reasons for the reorganization and elimination of Plaintiff’s position.
Indeed, Bordner, Webster, and Williams each assert that Plaintiff’s position was
eliminated as a part of the academic reorganization.
      {¶ 27} Plaintiff argues that Defendant’s “reorganization” is nothing more than a
pretext for impermissible discrimination. Once an employer establishes a legitimate,
nondiscriminatory reason for the action taken, a Plaintiff must present evidence that an
employer’s stated justification was a mere pretext for impermissible discrimination. See
Boyd v. Ohio Dept. of Mental Health, 10th Dist. No. 10AP-906, 2011-Ohio-3596, ¶ 27.
To meet his or her burden, a Plaintiff must submit evidence that an employer’s proffered
reason (1) had no basis in fact, (2) did not actually motivate the employer's challenged
conduct, or (3) was insufficient to warrant the challenged conduct. Knepper v. Ohio
State Univ., 10th Dist. No. 10AP-1155, 2011-Ohio-6054, ¶ 12, citing Dews v. A.B. Dick
Co., 231 F.3d 1016, 1021 (6th Cir.2000). Under any of the three options, a Plaintiff
must produce sufficient evidence from which the trier of fact could reasonably reject an
employer’s explanation and infer that the employer intentionally discriminated against
him. Knepper, supra, at ¶ 12, citing Johnson v. Kroger Co., 319 F.3d 858, 866 (6th
Cir.2003). “A reason cannot be proved to be a pretext for discrimination unless it is
shown both that the reason was false, and the discrimination was the real reason.”
Case No. 2012-04421                         - 10 -                               DECISION

Crase v. Shasta Beverage, Inc., 10th Dist. No. 11AP-519, 2012-Ohio-326, ¶ 21; see
also Sells v. Holiday Mgt. Ltd., 10th Dist. No. 11AP-205, 2011-Ohio-5974, ¶ 40.
       {¶ 28} Plaintiff argues that Defendant’s shifting rational for the reorganization is
evidence of pretext. In support of his position, Plaintiff points to the allegedly conflicting
reasons for reorganization offered by Bordner, Williams, and Webster. Plaintiff further
argues that his position as a dean necessitated his participation in the reorganization
process and that his exclusion from the process is evidence that Defendant was merely
working to terminate his employment. However, it is not disputed that none of the three
deans participated in the reorganization process.
       {¶ 29} Based upon the evidence presented by Plaintiff, the Court can only
conclude that there is no issue of material fact that the reorganization was anything but
legitimate. Indeed, Plaintiff failed to present the Court with any direct or circumstantial
evidence that Defendant’s reasons for reorganization had no basis in fact, did not
actually motivate the reorganization or were insufficient to warrant the reorganization.
The only evidence before the Court is that Defendant began planning the reorganization
in July or August 2011 and finalized the reorganization in December 2011.                The
reorganization was announced to the campus in February 2012, implementing the
reorganization for the Fall semester 2012.           Defendant presented evidence that
personnel changes, industry growth, and growth at the college created an ideal time to
reorganize the academic structure. There is no dispute that Plaintiff was not involved
with the reorganization process and became aware of the reorganization after details
had been finalized in December 2011. As a part of that reorganization process, all three
deans’ positions, including Plaintiff’s position, were eliminated. Although Plaintiff was
encouraged to apply for a position with Defendant, he did not apply for any of the newly-
created positions. The only reasonable conclusion to be drawn from the evidence is
that Plaintiff’s position was eliminated solely as a result of Defendant’s reorganization.
Case No. 2012-04421                        - 11 -                               DECISION

Thus, Defendant is entitled to judgment as a matter of law as to Plaintiff’s claims for age
and sex discrimination.


       B)   Disability Discrimination
       {¶ 30} Plaintiff’s claim of disability discrimination in violation of R.C. 4112.02
which is based upon him being subjected to an adverse employment action is likewise
analyzed through the burden shifting framework established in McDonnell Douglas.
Plaintiff can establish a prima facie case for disability discrimination by showing: (1)
that he was disabled; (2) that an adverse employment action was taken at least in part
because of the disability; and (3) that he could safely and substantially perform the
essential functions of the job despite his disability. Turner v. Shahed Enters., 10th Dist.
No. 10AP-892, 2011-Ohio-4654, ¶ 13. Once a Plaintiff has established a prima facie
case, the burden of production shifts to the employer to articulate legitimate, non-
discriminatory reasons for the challenged action.         Allen, supra.    If the employer
articulates such non-discriminatory reasons, the burden shifts back to Plaintiff produce
evidence that the reasons offered by the Defendant were not its true reasons, but were
a pretext for discrimination. Knepper, supra, at ¶ 12.
       {¶ 31} Defendant argues that Plaintiff cannot establish that he was “disabled”
under R.C. 4112.01(A)(13).       Plaintiff argues that his heart attack and subsequent
placement of stents qualify as a disability.
       {¶ 32} Ohio law defines “disability” to mean “a physical or mental impairment that
substantially limits one or more major life activities, including the functions of caring for
one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, and working; a record of a physical or mental impairment; or being regarded
as having a physical or mental impairment.” R.C. 4112.01(A)(13). The Court notes that
“heart disease” is defined as an impairment under R.C. 4112.01(A)(16); however,
Plaintiff does not allege that he suffered from “heart disease.” Plaintiff argues that he
Case No. 2012-04421                          - 12 -                            DECISION

suffered a heart attack, which required hospitalization, the placement of stents, and a
leave of absence from work to recuperate. Plaintiff has presented the court with no
authority expert or otherwise that someone who recovers from a heart attack, with no
further heart disease, is disabled under R.C. 4112.01(A)(13).
       {¶ 33} Assuming that Plaintiff’s heart attack constitutes a physical impairment,
such an impairment standing alone, does not necessarily constitute a disability. See
Rongers v. Univ. Hosps. of Cleveland, Inc., 8th Dist. No.91669, 2009-Ohio-2137.
Temporary impairments, with little or no long-term or permanent impact, are usually not
disabilities. Canady, supra, at ¶ 33. Thus, Plaintiff’s heart attack, standing alone, does
not constitute a disability. Plaintiff must demonstrate that his impairment “substantially
limits one or more major life activities * * *.” R.C. 4112.01(A)(13). An impairment
substantially limits a major life activity when the ability of an individual to perform a
major life activity is limited compared to most people in the general population. 29
C.F.R. 1630.2(j). Major life activities include eating, walking, breathing, and standing.
29 C.F.R. 1630.2(i). Plaintiff avers that his heart attack has substantially limited major
life activities such as running, climbing stairs, walking for a long distance, and eating in
that he must now eat a low cholesterol diet. However, Plaintiff has not provided the
Court with evidence of how his heart attack substantially limits any major life activities
compared with people in the general population.
       {¶ 34} Assuming a Court would hold that Plaintiff was “disabled” under R.C.
4112.01(A)(13), as stated above, Defendant has articulated a legitimate non-
discriminatory reason for Plaintiff’s termination and Plaintiff has failed to present the
Court with any evidence that Defendant’s reason for reorganization had no basis in fact,
did not actually motivate the reorganization or was insufficient to warrant the
reorganization. Accordingly, there is no genuine issue of material fact that Defendant’s
reorganization was anything but legitimate. Thus, Defendant is entitled to judgment as
a matter of law as to Plaintiff’s claim for disability discrimination.
Case No. 2012-04421                     - 13 -                             DECISION



      C)   Promissory Estoppel
      {¶ 35} Promissory estoppel is defined as follows: “A promise which the promisor
should reasonably expect to induce action or forbearance on the part of the promisee or
a third person and which does induce such action or forbearance is binding if injustice
can be avoided only be enforcement of the promise.” Restatement of the Law 2d,
Contracts, Section 90 (1973); McCroskey v. State, 8 Ohio St.3d 29, 30 (1983). To
establish a claim for promissory estoppel, a Plaintiff must prove: “‘(1) a clear and
unambiguous promise, (2) reliance by the party to whom the promise was made, (3) the
reliance is reasonable and foreseeable, and (4) the party relying on the promise must
have been injured by the reliance.’” Reif v. Wagenbrenner, 10th Dist. No. 10AP-948,
2011-Ohio-3597, ¶ 42, quoting Callander v. Callander, 10th Dist. No. 07AP-746, 2008-
Ohio-2305, ¶ 33.
      {¶ 36} Plaintiff states that during the interview prior to being hired, Bordner
“questioned whether I would stay at Terra for three years, and told me that she did not
want to hire anyone who would not be there for at least three years. I assured her that
my intentions were [to] stay until my normal retirement age of 66, and that I would
commit to staying at Terra until at least August 31, 2014.” Plaintiff’s affidavit, ¶ 2.
Plaintiff states that he turned down a second interview with Washington State
Community College and an interview with North Central Community College in order to
accept a position with Defendant.
      {¶ 37} The Court notes that it appears that Bordner merely questioned Plaintiff’s
long-term commitment to employment with Defendant rather than promise a guaranteed
three year term of employment.      However, assuming, arguendo, Bordner promised
Plaintiff that he would be employed for at least three years, such an oral employment
agreement is barred by the statute of frauds, which applies to agreements that cannot
be performed within one year. Olympic Holding Co., L.L.C., v. ACE Ltd., 122 Ohio St.
Case No. 2012-04421                         - 14 -                              DECISION

89 (2009); R.C. 1335.05. Moreover, reliance upon such an alleged promise would not
be reasonable. Indeed, R.C. 3358.08 vests authority to employ administrative officers
with the board of trustees, not the president. It is well-settled that public officers cannot
bind the state by acts beyond their authority. See Drake v. Medical College of Ohio,
120 Ohio App.3d 493, 495 (10th Dist.1997); Marbury v. Central State Univ., 10th Dist.
No. 00AP-597 (Dec. 14, 2000). Likewise, promissory estoppel cannot be applied to
contravene statutory authority. Id. Therefore, as a matter of law, Plaintiff’s alleged
three-year employment agreement is within the statute of frauds and is thus
unenforceable. Moreover, Plaintiff could not have reasonably relied upon any alleged
promise of continued employment with Defendant. Accordingly, the Court finds that
Plaintiff’s claim of promissory estoppel fails as a matter of law.
       {¶ 38} For the foregoing reasons, the Court finds that there are no genuine issues
of material fact and that Defendant is entitled to judgment as a matter of law.
Accordingly, Defendant’s Motion for Summary Judgment shall be granted.




                                           _____________________________________
                                           DALE A. CRAWFORD
                                           Judge
Case No. 2012-04421                        - 15 -                                 DECISION



                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



BENJAMIN RANDOLPH

      Plaintiff

      v.

TERRA STATE COMMUNITY COLLEGE

      Defendant

Case No. 2012-04421

Judge Dale A. Crawford

JUDGMENT ENTRY

       {¶ 39} A non-oral hearing was conducted in this case upon Defendant’s Motion
for Summary Judgment. For the reasons set forth in the decision filed concurrently
herewith, Defendant’s Motion for Summary Judgment is GRANTED and judgment is
rendered in favor of Defendant. Court costs are assessed against Plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          DALE A. CRAWFORD
                                          Judge
Case No. 2012-04421                    - 16 -                               DECISION

cc:


Francis J. Landry                         Velda K. Hofacker
Katherine A. Pawlak                       Assistant Attorney General
300 Inns of Court Building                150 East Gay Street, 18th Floor
405 North Huron Street                    Columbus, Ohio 43215-3130
Toledo, Ohio 43604-1449

003
Filed July 11, 2013
Sent to S.C. Reporter April 30, 2014